     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.476 Page 1 of 20




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 KATHERINE L. PARKER
 3 California Bar No. 222629
   REBECCA G. CHURCH
 4 California Bar No.: 259652
   Assistant U.S. Attorney
 5
   Office of the U.S. Attorney
 6 880 Front Street, Room 6293
   San Diego, CA 92101
 7 Tel: (619) 546-7634/7721
 8 Fax: (619) 546-7751
   Email: Katherine.parker@usdoj.gov
 9 Rebecca.church@usdoj.gov
   Attorneys for Defendant
10
11                       UNITED STATES DISTRICT COURT

12                      SOUTHERN DISTRICT OF CALIFORNIA

13
14   MARIA A. POMARES,                         Case No.: 21cv84 H (MSB)

15                                             ANSWER

16                Plaintiff,
17
18          v.
19
20   UNITED STATES DEPARTMENT OF
21   VETERANS AFFAIRS,
22
23                Defendant.
24
25
           1.    Answering paragraph 1, Defendant admits that this is an action brought
26
     pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., Defendant
27
28
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.477 Page 2 of 20




 1 further responds that the allegations contained therein are Plaintiff’s characterization of his
 2 claims, to which no response is required. To the extent a response is deemed required,
 3 Defendant denies the allegations.
 4                 ALLEGATIONS REGARDING JURISDICTION AND VENUE
 5            2.    Answering paragraph 2, Defendant responds that this paragraph contains legal
 6 conclusions, to which no response is required. To the extent a response is deemed required,
 7 Defendant denies the allegations.
 8                           ALLEGATIONS REGARDING PARTIES
 9            3.    Answering paragraph 3, Defendant is without sufficient knowledge or
10 information to admit or deny the allegations of said paragraph, and on that basis denies
11 them.
12            4.    Answering paragraph 4, Defendant admits that the United States Department
13 of Veterans Affairs (VA) is an agency of the United States. Defendant further responds that
14 this paragraph contains legal conclusions, to which no response is required. To the extent
15 a response is deemed required, Defendant denies the allegations.
16     ALLEGATIONS REGARDING THE RELEASE OF THE RECORDS SOUGHT
17                    WOULD SERVE THE HIGHEST PUBLIC INTEREST
18            5.    Answering paragraph 5, Defendant admits that the VA has applied Exemption
19 6. Defendant further responds that said paragraph contains allegations regarding
20 background facts not relevant to stating a cause of action under FOIA, and to which no
21 response is required. Defendant responds that the allegations also contain Plaintiff’s
22 characterization of his claims, to which no response is required. To the extent a response is
23 deemed required, Defendant denies the allegations.
24            6.    Answering paragraph 6, Defendant responds that said paragraph contains
25 allegations regarding background facts not relevant to stating a cause of action under FOIA,
26 and to which no response is required. To the extent a response is deemed required, the
27 allegations are denied.
28

     Answer                                      1                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.478 Page 3 of 20




 1            7.    Answering paragraph 7, Defendant responds that said paragraph contains
 2 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 3 and to which no response is required. To the extent a response is deemed required, the
 4 allegations are denied.
 5            8.    Answering paragraph 8, Defendant responds that said paragraph contains
 6 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 7 and to which no response is required. To the extent a response is deemed required, the
 8 allegations are denied.
 9            9.    Answering paragraph 9, Defendant responds that said paragraph contains
10 allegations regarding background facts not relevant to stating a cause of action under FOIA,
11 and to which no response is required. To the extent a response is deemed required, the
12 allegations are denied.
13            10.   Answering paragraph 10, Defendant responds that said paragraph contains
14 allegations regarding background facts not relevant to stating a cause of action under FOIA,
15 and to which no response is required. To the extent a response is deemed required, the
16 allegations are denied.
17            11.   Answering paragraph 11, Defendant responds that said paragraph contains
18 allegations regarding background facts not relevant to stating a cause of action under FOIA,
19 and to which no response is required. To the extent a response is deemed required, the
20 allegations are denied.
21            12.   Answering paragraph 12, Defendant responds that said paragraph contains
22 allegations regarding background facts not relevant to stating a cause of action under FOIA,
23 and to which no response is required. To the extent a response is deemed required, the
24 allegations are denied.
25            13.   Answering paragraph 13, Defendant responds that said paragraph contains
26 allegations regarding background facts not relevant to stating a cause of action under FOIA,
27 and to which no response is required. To the extent a response is deemed required, the
28 allegations are denied.

     Answer                                    2                                  21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.479 Page 4 of 20




 1            14.   Answering paragraph 14, Defendants responds that there is not a paragraph 14.
 2 To the extent a response is deemed required, the allegations are denied.
 3            15.   Answering paragraph 15, Defendant responds that said paragraph contains
 4 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 5 and to which no response is required. To the extent a response is deemed required, the
 6 allegations are denied.
 7            16.   Answering paragraph 16, Defendant admits that it released an email to Plaintiff
 8 dated January 21, 2020. Said paragraph contains Plaintiff’s characterizations of the email
 9 to which no response is required. The email speaks for itself. Defendant further responds
10 that said paragraph contains allegations regarding background facts not relevant to stating
11 a cause of action under FOIA, and to which no response is required. To the extent a response
12 is deemed required, the allegations are denied.
13            17.   Answering paragraph 17, Defendant admits that it released to Plaintiff an email
14 to Ms. Bogue dated January 22, 2020. Said paragraph contains Plaintiff’s characterizations
15 of an email to which no response is required. The email speaks for itself. Defendant further
16 responds that said paragraph contains allegations regarding background facts not relevant
17 to stating a cause of action under FOIA, and to which no response is required. To the extent
18 a response is deemed required, the allegations are denied.
19            18.   Answering paragraph 18, Defendant admits that it released to Plaintiff an email
20 from Ms. Bogue dated January 22, 2020.                   Said paragraph contains Plaintiff’s
21 characterizations of an email to which no response is required. The email speaks for itself.
22 Defendant further responds that said paragraph contains allegations regarding background
23 facts not relevant to stating a cause of action under FOIA, and to which no response is
24 required. To the extent a response is deemed required, the allegations are denied.
25            19.   Answering paragraph 19, Defendant admits that VES’s website contains a
26 copy of a letter written to Executive Director Bogue dated January 21, 2020. Said paragraph
27 contains Plaintiff’s characterizations of a letter to which no response is required. The letter
28 speaks for itself. Defendant further responds that said paragraph contains allegations

     Answer                                       3                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.480 Page 5 of 20




 1 regarding background facts not relevant to stating a cause of action under FOIA, and to
 2 which no response is required. To the extent a response is deemed required, the allegations
 3 are denied.
 4            20.   Answering paragraph 20, Defendant responds that said paragraph contains
 5 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 6 and to which no response is required. To the extent a response is deemed required, the
 7 allegations are denied.
 8            21.   Answering paragraph 21, Defendant responds that said paragraph contains
 9 allegations regarding background facts not relevant to stating a cause of action under FOIA,
10 and to which no response is required. To the extent a response is deemed required, the
11 allegations are denied.
12            22.   Answering paragraph 22, Defendant responds that said paragraph contains
13 allegations regarding background facts not relevant to stating a cause of action under FOIA,
14 and to which no response is required. To the extent a response is deemed required, the
15 allegations are denied.
16            23.   Answering paragraph 23, Defendant admits that it issued a press release on
17 March 9, 2020. Said paragraph contains Plaintiff’s characterizations of the press release to
18 which no response is required. The press release speaks for itself. Defendant further
19 responds that said paragraph contains allegations regarding background facts not relevant
20 to stating a cause of action under FOIA, and to which no response is required. To the extent
21 a response is deemed required, the allegations are denied.
22            24.   Answering paragraph 24, Defendant admits that it communicated by letter
23 dated March 9, 2020, with The University of Phoenix and with Career Education
24 Corporation. Said paragraph contains Plaintiff’s characterizations of communications to
25 which no response is required. The communications speak for themselves. Defendant
26 further responds that said paragraph contains allegations regarding background facts not
27 relevant to stating a cause of action under FOIA, and to which no response is required. To
28 the extent a response is deemed required, the allegations are denied.

     Answer                                     4                                 21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.481 Page 6 of 20




 1            25.   Answering paragraph 25, Defendant responds that said paragraph contains
 2 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 3 and to which no response is required. To the extent a response is deemed required, the
 4 allegations are denied.
 5            26.   Answering paragraph 26, Defendant responds that said paragraph contains
 6 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 7 and to which no response is required. To the extent a response is deemed required, the
 8 allegations are denied.
 9            27.   Answering paragraph 27, Defendant responds that said paragraph contains
10 Plaintiff’s characterizations of communications to which no response is required. The
11 communications speak for themselves. Defendant further responds that said paragraph
12 contains allegations regarding background facts not relevant to stating a cause of action
13 under FOIA, and to which no response is required. To the extent a response is deemed
14 required, the allegations are denied.
15            28.   Answering paragraph 28, Defendant responds that said paragraph contains
16 Plaintiff’s characterizations of communications to which no response is required. The
17 communications speak for themselves. Defendant further responds that said paragraph
18 contains allegations regarding background facts not relevant to stating a cause of action
19 under FOIA, and to which no response is required. To the extent a response is deemed
20 required, the allegations are denied.
21            29.   Answering paragraph 29, Defendant responds that said paragraph contains
22 allegations regarding background facts not relevant to stating a cause of action under FOIA,
23 and to which no response is required. To the extent a response is deemed required, the
24 allegations are denied.
25            30.   Answering paragraph 30, Defendant responds that said paragraph contains
26 allegations regarding background facts not relevant to stating a cause of action under FOIA,
27 and to which no response is required. To the extent a response is deemed required, the
28 allegations are denied.

     Answer                                    5                                  21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.482 Page 7 of 20




 1            31.   Answering paragraph 31, Defendant responds that said paragraph contains
 2 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 3 and to which no response is required. To the extent a response is deemed required, the
 4 allegations are denied.
 5            32.   Answering paragraph 32, Defendant responds that said paragraph contains
 6 allegations regarding background facts not relevant to stating a cause of action under FOIA,
 7 and to which no response is required. To the extent a response is deemed required, the
 8 allegations are denied.
 9            33.   Answering paragraph 33, Defendant responds that said paragraph contains
10 allegations regarding background facts not relevant to stating a cause of action under FOIA,
11 and to which no response is required. To the extent a response is deemed required, the
12 allegations are denied.
13            34.   Answering paragraph 34, Defendant responds that said paragraph contains
14 allegations regarding background facts not relevant to stating a cause of action under FOIA,
15 and to which no response is required. To the extent a response is deemed required, the
16 allegations are denied.
17            35.   Answering paragraph 35, Defendant responds that said paragraph contains
18 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
19 for itself. Defendant further responds that said paragraph contains allegations regarding
20 background facts not relevant to stating a cause of action under FOIA, and to which no
21 response is required. To the extent a response is deemed required, the allegations are
22 denied.
23            36.   Answering paragraph 36, Defendant responds that said paragraph contains
24 Plaintiff’s characterizations of communications to which no response is required. The
25 communications speak for themselves. Defendant responds that said paragraph contains
26 allegations regarding background facts not relevant to stating a cause of action under FOIA,
27 and to which no response is required. To the extent a response is deemed required, the
28 allegations are denied.

     Answer                                    6                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.483 Page 8 of 20




 1     ALLEGATIONS REGARDING FACTS COMMON TO CAUSES OF ACTION
 2                                   ONE THROUGH SEVEN
 3            37.   Answering paragraph 37, Defendant admits that it received Plaintiff’s FOIA
 4 request (the “Request”) dated November 9, 2020, by email on or around November 10,
 5 2020. Defendant responds that said paragraph contains Plaintiff’s characterizations of a
 6 FOIA request to which no response is required. The FOIA request speaks for itself.
 7 Defendant responds that this paragraph contains legal conclusions, to which no response is
 8 required. To the extent a response is deemed required, Defendant denies the allegations.
 9            38.   Answering paragraph 38, Defendant denies that it restructured Plaintiff’s
10 FOIA request in to seven FOIA requests. Defendant admits that it assigned tracking
11 numbers and processed the FOIA request. Defendant further responds that this paragraph
12 contains legal conclusions, to which no response is required. To the extent a response is
13 deemed required, Defendant denies the allegations.
14            39.   Answering paragraph 39, Defendant responds that the allegations contained
15 therein are Plaintiff’s characterization of his claims, to which no response is required. To
16 the extent a response is deemed required, Defendant denies the allegations.
17            40.   Answering paragraph 40, Defendant admits that after November 9, 2020, it
18 communicated with Plaintiff by undated letter and advised that his request was assigned
19 five tracking numbers. Defendant further responds that said paragraph contains Plaintiff’s
20 characterizations of a letter to which no response is required. The letter speaks for itself.
21 To the extent a response is deemed required, Defendant denies the allegations.
22            41.   Answering paragraph 41, Defendant admits that VA FOIA Service received an
23 email from Plaintiff on or around November 11, 2020. Defendant responds that said
24 paragraph contains Plaintiff’s characterizations of an email to which no response is required.
25 The email speaks for itself. To the extent a response is deemed required, Defendant denies
26 the allegations.
27            42.   Answering paragraph 42, Defendant admits that on November 11, 2020, it
28 received an email from Plaintiff. Defendant further responds that said paragraph contains

     Answer                                     7                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.484 Page 9 of 20




 1 Plaintiff’s characterizations of an email to which no response is required. The email speaks
 2 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 3            43.   Answering paragraph 43, Defendant admits that it communicated with Plaintiff
 4 by email on November 17, 2020.            Defendant responds that said paragraph contains
 5 Plaintiff’s characterizations of an email to which no response is required. The email speaks
 6 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 7                                  FIRST CAUSE OF ACTION
 8            44.   Answering paragraph 44, Defendant admits that on November 17, 2020, it sent
 9 Plaintiff a letter via email from the VBA, which acknowledged receipt of her FOIA request
10 and assigned it tracking number 21-00931-F. Defendant further responds that said
11 paragraph contains Plaintiff’s characterizations of an email to which no response is required.
12 The email speaks for itself. To the extent a response is deemed required, Defendant denies
13 the allegations.
14            45.   Answering paragraph 45, Defendant admits that VBA communicated with
15 Plaintiff by email on November 27, 2020. Defendant further responds that said paragraph
16 contains Plaintiff’s characterizations of an email to which no response is required. The
17 email speaks for itself. To the extent a response is deemed required, Defendant denies the
18 allegations.
19            46.   Answering paragraph 46, Defendant admits that it received an email from
20 Plaintiff dated November 30, 2020. Defendant further responds that said paragraph contains
21 Plaintiff’s characterizations of an email to which no response is required. The email speaks
22 for itself. To the extent a response is deemed required, Defendant denies the allegations.
23            47.   Answering paragraph 47, Defendant admits that it communicated with Plaintiff
24 by email on November 30, 2020 but denies Plaintiff’s characterization of that email.
25 Defendant further responds that said paragraph contains Plaintiff’s characterizations of an
26 email to which no response is required. The email speaks for itself. To the extent a response
27 is deemed required, Defendant denies the allegations.
28

     Answer                                      8                                  21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.485 Page 10 of 20




 1            48.   Answering paragraph 48, Defendant responds that said paragraph contains
 2 Plaintiff’s characterizations of an email to which no response is required. The email speaks
 3 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 4            49.   Answering paragraph 49, Defendant admits that on December 2, 2020, the
 5 VBA FOIA specialist sent an email to Plaintiff. Defendant further responds that said
 6 paragraph contains Plaintiff’s characterizations of an email to which no response is required.
 7 The email speaks for itself. To the extent a response is deemed required, Defendant denies
 8 the allegations.
 9            50.   Answering paragraph 50, Defendant responds that said paragraph contains
10 Plaintiff’s characterizations of an email to which no response is required. The email speaks
11 for itself. To the extent a response is deemed required, Defendant denies the allegations.
12            51.   Answering paragraph 51, Defendant responds that said paragraph contains
13 Plaintiff’s characterizations of an email to which no response is required. The email speaks
14 for itself. To the extent a response is deemed required, Defendant denies the allegations.
15            52.   Answering paragraph 52, Defendant responds that this paragraph contains
16 legal conclusions, to which no response is required. To the extent a response is deemed
17 required, Defendant denies the allegations.
18                                SECOND CAUSE OF ACTION
19            53.   Answering paragraph 53, Defendant admits the allegations.
20            54.   Answering paragraph 54, Defendant admits that VBA communicated with
21 Plaintiff by letter dated December 10, 2020.           Said paragraph contains Plaintiff’s
22 characterizations of a letter to which no response is required. The letter speaks for itself.
23 Defendant further responds that said paragraph contains allegations regarding background
24 facts not relevant to stating a cause of action under FOIA, and to which no response is
25 required. To the extent a response is deemed required, the allegations are denied.
26            55.   Answering paragraph 55, Defendant admits the allegations.
27            56.   Answering paragraph 56, Defendant admits that VBA communicated with
28 Plaintiff by letter dated December 15, 2020.           Said paragraph contains Plaintiff’s
     Answer                                      9                                  21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.486 Page 11 of 20




 1 characterizations of a letter to which no response is required. The letter speaks for itself.
 2 Defendant further responds that said paragraph contains allegations regarding background
 3 facts not relevant to stating a cause of action under FOIA, and to which no response is
 4 required. To the extent a response is deemed required, the allegations are denied. Defendant
 5 further responds that the allegations contained therein are Plaintiff’s characterization of his
 6 claims, to which no response is required. To the extent a response is deemed required,
 7 Defendant denies the allegations.
 8                                 THIRD CAUSE OF ACTION
 9            57.   Answering paragraph 57, Defendant admits the allegations.
10            58.   Answering paragraph 58, Defendant admits that OAWP communicated with
11 Plaintiff by letter dated December 4, 2020.            Said paragraph contains Plaintiff’s
12 characterizations of a letter to which no response is required. The letter speaks for itself.
13 Defendant further responds that said paragraph contains allegations regarding background
14 facts not relevant to stating a cause of action under FOIA, and to which no response is
15 required. To the extent a response is deemed required, the allegations are denied.
16            59.   Answering paragraph 59, Defendant admits the allegations.
17            60.   Answering paragraph 60, Defendant admits that OGC communicated with
18 Plaintiff by letter dated December 8, 2020.            Said paragraph contains Plaintiff’s
19 characterizations of a letter to which no response is required. The letter speaks for itself.
20 Defendant further responds that said paragraph contains allegations regarding background
21 facts not relevant to stating a cause of action under FOIA, and to which no response is
22 required. To the extent a response is deemed required, the allegations are denied.
23            61.   Answering paragraph 61, Defendant admits that OGC received an email
24 communication from Plaintiff dated December 9, 2020. Said paragraph contains Plaintiff’s
25 characterizations of a letter to which no response is required. The letter speaks for itself.
26 Defendant further responds that said paragraph contains allegations regarding background
27 facts not relevant to stating a cause of action under FOIA, and to which no response is
28 required. To the extent a response is deemed required, the allegations are denied.

     Answer                                     10                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.487 Page 12 of 20




 1                                FOURTH CAUSE OF ACTION
 2            62.   Answering paragraph 62, Defendant admits the allegations.
 3            63.   Answering paragraph 63, Defendant admits the allegations.
 4            64.   Answering paragraph 64, Defendant admits the allegations.
 5            65.   Answering paragraph 65, Defendant admits that it communicated with Plaintiff
 6 by letter on December 22, 2020, acknowledging receipt of his appeal. Defendant denies the
 7 remainder of the allegations in paragraph 65.           Said paragraph contains Plaintiff’s
 8 characterizations of a letter to which no response is required. The letter speaks for itself.
 9 Defendant further responds that said paragraph contains allegations regarding background
10 facts not relevant to stating a cause of action under FOIA, and to which no response is
11 required. To the extent a response is deemed required, the allegations are denied.
12                                  FIFTH CAUSE OF ACTION
13            66.   Answering paragraph 66, Defendant admits that a portion of Plaintiff’s FOIA
14 request was assigned to the Office of the Inspector General (“OIG”) and assigned Tracking
15 No. 21-00065-F. Defendant responds that said paragraph contains Plaintiff’s
16 characterizations of an email and acknowledgement letter to which no response is required.
17 The email and acknowledgment letter speak for themselves. To the extent a response is
18 deemed required, Defendant denies the allegations.
19            67.   Answering paragraph 67, Defendant responds that said paragraph contains
20 Plaintiff’s characterizations of an email and letter to which no response is required. The
21 email and letter speak for themselves. To the extent a response is deemed required,
22 Defendant denies the allegations.
23            68.   Answering paragraph 68, Defendant responds that said paragraph contains
24 Plaintiff’s characterizations of an appeal to which no response is required. The appeal
25 speaks for itself. To the extent a response is deemed required, Defendant denies the
26 allegations.
27            69.   Answering paragraph 69, Defendant responds that said paragraph contains
28 Plaintiff’s characterizations of an acknowledgment to which no response is required. The

     Answer                                     11                                 21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.488 Page 13 of 20




 1 acknowledgment speaks for itself. To the extent a response is deemed required, Defendant
 2 denies the allegations.
 3            70.   Answering paragraph 70, Defendant responds that said paragraph contains
 4 Plaintiff’s characterizations of a communication to which no response is required. The
 5 communication speaks for itself. To the extent a response is deemed required, Defendant
 6 denies the allegations.
 7                                 SIXTH CAUSE OF ACTION
 8            71.   Answering paragraph 71, Defendant admits the Office of the Secretary, U.S.
 9 Department of Veterans Affairs (OSVA) communicated with Plaintiff by letter after
10 November 9, 2020 and advised that his request was assigned five tracking numbers. Said
11 paragraph contains Plaintiff’s characterizations of a letter to which no response is required.
12 The letter speaks for itself. Defendant further responds that said paragraph contains
13 allegations regarding background facts not relevant to stating a cause of action under FOIA,
14 and to which no response is required. To the extent a response is deemed required, the
15 allegations are denied.
16            72.   Answering paragraph 72, Defendant admits OSVA issued Plaintiff its Initial
17 Agency Decision (IAD) on November 20, 2020, in which it stated it was one page in full
18 and three pages redacted under FOIA Exemption 6. Said paragraph contains Plaintiff’s
19 characterizations of a letter to which no response is required. The letter speaks for itself.
20 Defendant further responds that said paragraph contains allegations regarding background
21 facts not relevant to stating a cause of action under FOIA, and to which no response is
22 required. To the extent a response is deemed required, the allegations are denied.
23            73.   Answering paragraph 73, Defendant admits correspondence from OSVA dated
24 November 30, 2020 stated it was meant to correct/clarify how the OSVA search was
25 conducted. Said paragraph contains Plaintiff’s characterizations of a letter to which no
26 response is required. The letter speaks for itself. Defendant further responds that said
27 paragraph contains allegations regarding background facts not relevant to stating a cause of
28

     Answer                                    12                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.489 Page 14 of 20




 1 action under FOIA, and to which no response is required. To the extent a response is
 2 deemed required, the allegations are denied.
 3            74.   Answering paragraph 74, Defendant admits correspondence from OSVA dated
 4 December 2, 2020, stated it was the second interim IAD and provided Plaintiff with appeal
 5 rights. Said paragraph contains Plaintiff’s characterizations of a letter to which no response
 6 is required. The letter speaks for itself. Defendant further responds that said paragraph
 7 contains allegations regarding background facts not relevant to stating a cause of action
 8 under FOIA, and to which no response is required. To the extent a response is deemed
 9 required, the allegations are denied.
10            75.   Answering paragraph 75, Defendant admits it received Plaintiff’s appeal on
11 December 8, 2020.
12            76. Answering paragraph 76, Defendant admits that on December 8, 2020, it
13 assigned tracking number 152512 to Plaintiff’s appeal received on the same date.
14            77.   Answering paragraph 77, Defendant admits it sent Plaintiff correspondence
15 dated March 29, 2021 informing Plaintiff her FOIA request had been remanded to OSVA
16 with the language quoted by the Plaintiff. Defendant denies the rest of the allegations.
17                               SEVENTH CAUSE OF ACTION
18            78.   Answering paragraph 78, Defendant admits the Office of Public and
19 Intergovernmental Affairs (OPIA) sent Plaintiff correspondence dated November 12, 2020
20 acknowledging receipt of Plaintiff’s FOIA request. Said paragraph contains Plaintiff’s
21 characterizations of a letter to which no response is required. The letter speaks for itself.
22 Defendant further responds that said paragraph contains allegations regarding background
23 facts not relevant to stating a cause of action under FOIA, and to which no response is
24 required. To the extent a response is deemed required, the allegations are denied.
25            79.   Answering paragraph 79, Defendant admits correspondence from OPIA dated
26 December 1, 2020, contained the language cited by Plaintiff. Said paragraph contains
27 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
28 for itself. Defendant further responds that said paragraph contains allegations regarding

     Answer                                    13                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.490 Page 15 of 20




 1 background facts not relevant to stating a cause of action under FOIA, and to which no
 2 response is required. To the extent a response is deemed required, the allegations are
 3 denied.
 4            80.   Answering paragraph 80, Defendant admits correspondence from OPIA dated
 5 January 26, 2021, informed Plaintiff a search for responsive documents produced 31 pages
 6 and that the same were disclosed to the Plaintiff.
 7            81.   Answering paragraph 81, Defendant admits OPIA’s January 26, 2021
 8 correspondence to Plaintiff did not state it was a final response and that OPIA did not
 9 respond to Plaintiff’s January 27 and January 28, 2021 emails asking OPIA if the
10 correspondence was final. Defendant denies the rest of the allegations.
11      FACTS COMMON TO CAUSES OF ACTION EIGHT THROUGH ELEVEN
12            82.   Answering paragraph 82, Defendant admits the allegations.
13            83.   Answering paragraph 83, Defendant admits VACO FOIA Service sent
14 Plaintiff an acknowledgement dated November 18, 2020, stating the VACO FOIA Service
15 had received Plaintiff’s FOIA request dated November 13, 2020. Said paragraph contains
16 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
17 for itself. Defendant further responds that said paragraph contains allegations regarding
18 background facts not relevant to stating a cause of action under FOIA, and to which no
19 response is required. To the extent a response is deemed required, the allegations are
20 denied.
21                                EIGHTH CAUSE OF ACTION
22            84.   Answering paragraph 84, Defendant responds that said paragraph contains
23 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
24 for itself. To the extent a response is deemed required, Defendant denies the allegations.
25            85.   Answering paragraph 85, Defendant responds that said paragraph contains
26 Plaintiff’s characterizations of an appeal to which no response is required. The appeal
27 speaks for itself. To the extent a response is deemed required, Defendant denies the
28 allegations.

     Answer                                     14                                 21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.491 Page 16 of 20




 1            86.   Answering paragraph 86, Defendant responds that said paragraph contains
 2 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
 3 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 4            87.   Answering paragraph 87, Defendant responds that said paragraph contains
 5 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
 6 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 7            88.   Answering paragraph 88, Defendant responds that said paragraph contains
 8 Plaintiff’s characterizations of an appeal to which no response is required. The appeal
 9 speaks for itself. To the extent a response is deemed required, Defendant denies the
10 allegations.
11            89.   Answering paragraph 89, Defendant responds that said paragraph contains
12 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
13 for itself. To the extent a response is deemed required, Defendant denies the allegations.
14                                 NINTH CAUSE OF ACTION
15            90.   Answering paragraph 90, Defendants admits that on correspondence to
16 Plaintiff dated November 18, 2020, VACO FOIA Service informed Plaintiff that FOIA
17 request dated November 13, 2020, assigned to VA’s Office of Information Technology
18 (OIT) had tracking number 21-01007-F and that OIT had found two hundred sixty-one (261)
19 responsive pages. Defendant denies the rest of the allegations.
20            91.   Answering paragraph 91, Defendant admits the allegations.
21            92.   Answering paragraph 92, Defendant admits on January 19, 2021, it
22 acknowledged receipt of Plaintiff’s appeal. Defendant denies the rest of the allegations.
23                                TENTH CAUSE OF ACTION -
24            93. Answering paragraph 93, Defendants admits that on correspondence dated
25 November 18, 2020, VACO FOIA Service informed Plaintiff that a copy of his FOIA
26 request dated November 13, 2020, and assigned to VA’s Veterans Benefits Administration
27 (VBA) had tracking number 21-01062-F.                 Said paragraph contains Plaintiff’s
28 characterizations of a letter to which no response is required. The letter speaks for itself.

     Answer                                     15                                 21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.492 Page 17 of 20




 1 Defendant further responds that said paragraph contains allegations regarding background
 2 facts not relevant to stating a cause of action under FOIA, and to which no response is
 3 required. To the extent a response is deemed required, the allegations are denied.
 4            94.   Answering paragraph 94, Defendant admits the allegations.
 5            95.   Answering paragraph 95, Defendant admits that on correspondence dated
 6 January 27, 2021, VBA informed Plaintiff it would release 4,535 pages under Exemption 6
 7 and provided appeal rights to Plaintiff. Defendant denies the rest of the allegations.
 8            96.   Answering    paragraph   96,      Defendant   admits      Plaintiff    sent    VBA
 9 correspondence        dated   January   28,   2021.    Said    paragraph     contains     Plaintiff’s
10 characterizations of a letter to which no response is required. The letter speaks for itself.
11 Defendant further responds that said paragraph contains allegations regarding background
12 facts not relevant to stating a cause of action under FOIA, and to which no response is
13 required. To the extent a response is deemed required, the allegations are denied.
14            97.   Answering paragraph 97, Defendant denies VBA sent Plaintiff correspondence
15 dated January 29, 2021, acknowledging Plaintiff’s appeal.               Said paragraph contains
16 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
17 for itself. Defendant further responds that said paragraph contains allegations regarding
18 background facts not relevant to stating a cause of action under FOIA, and to which no
19 response is required. To the extent a response is deemed required, the allegations are
20 denied.
21                               ELEVENTH CAUSE OF ACTION
22            98.   Answering paragraph 98, Defendant admits that on correspondence to Plaintiff
23 dated November 18, 2020, VACO FOIA Service informed Plaintiff that a copy of his FOIA
24 request dated November 13, 2020, assigned to VA’s Office of General Counsel (OGC) had
25 tracking number 21-01069-F. Said paragraph contains Plaintiff’s characterizations of a
26 letter to which no response is required. The letter speaks for itself. Defendant further
27 responds that said paragraph contains allegations regarding background facts not relevant
28

     Answer                                      16                                        21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.493 Page 18 of 20




 1 to stating a cause of action under FOIA, and to which no response is required. To the extent
 2 a response is deemed required, the allegations are denied.
 3            99.   Answering paragraph 99, Defendant admits on December 17, 2020, OGC
 4 provided Plaintiff with a partial initial agency decision. Said paragraph contains Plaintiff’s
 5 characterizations of a letter to which no response is required. The letter speaks for itself.
 6 Defendant further responds that said paragraph contains allegations regarding background
 7 facts not relevant to stating a cause of action under FOIA, and to which no response is
 8 required. To the extent a response is deemed required, the allegations are denied.
 9            100. Answering paragraph 100, Defendant admits it received Plaintiff’s appeal
10 dated December 22, 2020. Defendant denies the rest of the allegations.
11                              TWELFTH CAUSE OF ACTION
12            101. Answering paragraph 101, Defendant responds that said paragraph contains
13 Plaintiff’s characterizations of a FOIA request to which no response is required. The FOIA
14 request speaks for itself. Defendant responds that this paragraph contains legal conclusions,
15 to which no response is required. To the extent a response is deemed required, Defendant
16 denies the allegations.
17            102. Answering paragraph 102, Defendant responds that said paragraph contains
18 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
19 for itself. To the extent a response is deemed required, Defendant denies the allegations.
20            103. Answering paragraph 103, Defendant responds that said paragraph contains
21 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
22 for itself. To the extent a response is deemed required, Defendant denies the allegations.
23            104. Answering paragraph 104, Defendant responds that said paragraph contains
24 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
25 for itself. To the extent a response is deemed required, Defendant denies the allegations.
26            105. Answering paragraph 105, Defendant responds that said paragraph contains
27 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
28 for itself. To the extent a response is deemed required, Defendant denies the allegations.

     Answer                                    17                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.494 Page 19 of 20




 1            106. Answering paragraph 106, Defendant responds that said paragraph contains
 2 Plaintiff’s characterizations of a letter to which no response is required. The letter speaks
 3 for itself. To the extent a response is deemed required, Defendant denies the allegations.
 4               PLAINTIFF’S CLAIMS FOR RELIEF: VIOLATIONS OF FOIA
 5            107. Defendant re-alleges and incorporates by refence all preceding paragraphs.
 6            108. Answering paragraph 108, Defendant denies the allegations.
 7            109. Answering paragraph 109, Defendant denies the allegations.
 8                              PLAINTIFF’S PRAYER FOR RELIEF
 9            Answering Plaintiff’s Prayer for Relief, the remainder of the Amended Complaint
10 consists of Plaintiff’s prayer for relief to which no response is required. To the extent a
11 response is required, Defendant responds that Plaintiff is not entitled to any of the relief
12 requested.
13                                             DEFENSES
14            All allegations not expressly admitted are denied. Moreover, Defendant raises the
15 following defenses to Plaintiff’s allegations:
16                                         FIRST DEFENSE
17            Plaintiff is not entitled to attorneys’ fees because Plaintiff has not substantially
18 prevailed.
19                                        SECOND DEFENSE
20            Plaintiff’s first cause of action is moot, as Defendant provided an initial agency
21 decision on December 22, 2020, to Plaintiff regarding the Request.
22                                         THIRD DEFENSE
23            Any information that Defendant has withheld, or will withhold, in response to
24 Plaintiff’s Requests may be exempt in whole or in part from public disclosure under the
25 FOIA, 5 U.S.C. § 552 et seq.
26                                        FOURTH DEFENSE
27            The Court lacks jurisdiction over any matter to the extent Plaintiff failed to satisfy
28 prerequisites to suit, as well as over any requests or allegations that are not contained in a

     Answer                                       18                                   21cv84 H (MSB)
     Case 3:21-cv-00084-H-MSB Document 7 Filed 06/14/21 PageID.495 Page 20 of 20




 1 FOIA request at issue in this action, and over Plaintiff’s requests for relief that exceed the
 2 relief authorized under FOIA, 5 U.S.C. § 552.
 3                                          FIFTH DEFENSE
 4            Plaintiff is not eligible nor entitled to attorney’s fees under 5 U.S.C. § 552(a)(4)(E).
 5                                          SIXTH DEFENSE
 6            Defendant complied with the FOIA. Defendants have not improperly withheld any
 7 records under the FOIA. At all times alleged in the Amended Complaint, Defendant acted
 8 with good faith, with justification, with due diligence, and pursuant to authority.
 9                                        SEVENTH DEFENSE
10            Defendant is entitled to appropriate fees for its searches and responses to Plaintiff’s
11 Requests in accordance with applicable law.
12            Defendant respectfully requests and reserves the right to amend, alter, and
13 supplement the defenses contained in this Answer as the facts and circumstances giving rise
14 to the Complaint become known through the course of the litigation.
15            Wherefore, Defendant respectfully requests that this Court enter a judgment in its
16 favor, dismiss Plaintiff’s Complaint with prejudice, and grant such other relief as is deemed
17 just and proper.
18            DATED: June 14, 2021                           Respectfully submitted,
19
                                                             RANDY S. GROSSMAN
20                                                           Acting United States Attorney
21                                                           KATHERINE L. PARKER
22                                                           Assistant United States Attorney

23                                                           s/Rebecca G. Church
                                                             REBECCA G. CHURCH
24                                                           Assistant United States Attorney
                                                             Attorneys for Defendant
25
26
27
28

     Answer                                        19                                    21cv84 H (MSB)
